Chris Daniel
                                        Harris County District Clerk

                                                                                           www.hcdistrictclerk.com
                                                                                             FILED IN
                                                                                      14th COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
December 28, 2015                                                                     12/28/2015 9:52:47 AM
                                                                                      CHRISTOPHER A. PRINE
                                                                                               Clerk
14th Court of Appeals                                           Cause No. 1822364B

301 FANNIN ST.                                                         County Criminal Court at Law #3
HOUSTON, TX                                                            The State of Texas

                                                                       Vs.

                                                                       YROOJ SHAMIM



Dear Sir or Madam,

Please be advised that the defendant’s original appellate record was filed in the 1st Court of Appeals. The
defendant has filed a new appeal on a Writ of Habeas Corpus and it was assigned to the 14th Court of
Appeals accidentially. Please forward any documents filed to the 1st Court of Appeals.



Sincerely,

“/s/” LESLIE CHARLES

Leslie Charles, Deputy
Criminal Post Trials




                     201 CAROLINE  P.O. BOX 4651  HOUSTON, TEXAS 77210-4651  (713) 755-5749